Citation Nr: 1137178	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating greater than 20 percent prior to October 6, 2009 and greater than 30 percent from October 6, 2009 for residuals, fracture left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 Regional Office (RO) in Winston-Salem, North Carolina rating decision, which continued the Veteran's 20 percent disability rating for service-connected residuals, fracture left wrist.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in May 2009 for additional development.  The requested development having been completed, the matter again is before the Board.

Subsequent to the Board's May 2009 remand, a January 2011 rating decision granted the Veteran an increased rating of 30 percent for his service-connected residuals, fracture left wrist, effective from October 6, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran has a scar on the dorsum of his left wrist that is linear and 2.5 to 3 cm in length.  The scar is well healed, without pain, redness, warmth, swelling, tenderness, keloid formation, adherence, contraction, fixation, ulceration, breakdown, or open areas.

2.  Prior to October 6, 2009, the Veteran's left wrist disability was manifested by pain, stiffness, numbness, tingling, mild weakness of hand grip strength, and some decreased range of motion, but not by symptoms more closely reflecting severe incomplete paralysis.

3.  From October 6, 2009, the Veteran's left wrist disability is manifested by pain, stiffness, numbness, tingling, mild weakness, sensory deficits, and some decreased range of motion, but not by symptoms more closely reflecting complete paralysis.

4.  The Veteran's left wrist disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2009, the criteria for a rating greater than 20 percent for the Veteran's residuals, fracture left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 4.124a, (Diagnostic Codes) DCs 5215-8515 (2010).

2.  From October 6, 2009, the criteria for a rating of 40 percent, but no more, for the Veteran's residuals, fracture left wrist, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 4.124a, DCs 5215-8515 (2010).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2005 and May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2008 also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and post-service VA treatment records are in the file.  Private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran appropriate VA examinations in December 2005 and June 2007.  In addition, pursuant to the Board's May 2009 remand directives, the Veteran was afforded additional VA examinations in October 2009 and August 2010, based on the medical evidence suggesting worsening symptomatology since the time of the previous VA examination.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's left wrist disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board further concludes that in obtaining the October 2009 and August 2010 VA examinations and associating VA treatment records from September 2008 with the claims file that the RO/AMC has complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The RO rated the Veteran's residuals, fracture left wrist under DCs 5215-8516 for limitation of motion of the wrist (DC 5215) and for incomplete paralysis of the ulnar nerve (DC 8516).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, DC 5215 (2010).

Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516 (2010).  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a mild disability, a 20 percent rating is assigned for a "moderate" disability afflicting the minor, or non-dominant, hand, and a 30 percent rating is assigned for a "severe" disability afflicting the non-dominant hand.  

As will be discussed in greater detail below, review of the pertinent medical evidence indicates the Veteran's left wrist disability primarily is due to incomplete paralysis of the median nerve, with associated loss of motion, rather than due to impairment of the ulnar nerve.  Based on recent examinations and diagnostic testing, the Board finds that his service-connected left wrist disability is more appropriately evaluated based on limitation of motion and incomplete paralysis of the median nerve, pursuant to DCs 5215-8515.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

DC 8515 addresses the median nerve, and authorizes a 10 percent rating for mild incomplete paralysis.  For moderate incomplete paralysis, a 20 percent rating is authorized for the minor extremity, while a 30 percent rating is authorized for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating in the minor extremity, and a 50 percent rating in the major extremity.  Where the evidence suggests that the Veteran has complete paralysis, a 60 percent rating is warranted for the minor extremity, and a 70 percent rating for the major extremity.  38 C.F.R. § 4.124a, DC 8515 (2010).  Service treatment records indicate that the Veteran is right-hand dominant.

Under DC 8515, "complete paralysis" of the median nerve is manifested by such symptomatology as: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Veteran alleges his left wrist disability warrants a higher rating for the entire period on appeal.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's lay statements and the medical records as a whole support an increased rating of 40 percent, but no more, effective from October 6, 2009, but that a rating greater than 20 percent prior to October 6, 2009 is not warranted.  

Prior to October 6, 2009

Based on the Veteran's October 2005 report of a worsening left wrist condition, he was afforded a VA examination in December 2005.  The Veteran reported pain over the dorsal aspect of the left wrist with use.  He denied weakness, stiffness, swelling, heat, redness, instability, giving way, locking fatigability, and lack of endurance.  The Veteran indicated that he used a brace for the wrist as needed.  The Veteran stated that he had been placed on work restrictions in his job with the post office that precluded the activities that had previously aggravated his pain.  He was independent in activities of daily living.  The Veteran stated that he was right-hand dominant.  On examination, the Veteran had dorsiflexion to 35 degrees actively and 40 degrees passively, with pain at 40 degrees initially and following repetition; palmar flexion to 35 degrees actively and 37 degrees passively, with pain at 35 degrees initially and following repetitive motion; and radial deviation actively to 20 degrees and passively to 25 degrees, without pain.  There was objective evidence of painful motion and guarding, but no swelling, instability, weakness, tenderness, redness, heat, or abnormal movement.  The diagnosis was limited range of motion of left wrist with pain, secondary to service-connected condition.

The Veteran disputed the findings of the December 2005 VA examiner, stating that he had decreased strength, stiffness, constant pain, swelling, heat, fatigue, lack of endurance, that he dropped things, and had limitation in the ability to open jars or hold pots and pans.

As such, the Veteran was afforded another VA examination in June 2007.  The examiner noted review of the claims file.  The examiner indicated that the Veteran had a history of bilateral distal radial fracture of the wrists in September 1982.  The Veteran reported increasing problems with the left wrist over time.  Currently he noted pain in the left wrist with use, to include using a keyboard on his computer or holding objects for extended periods.  He denied locking up or giving way of the wrist and stated that he used a brace on a regular basis.  The Veteran had work restrictions at the post office and had lost no time from work due to problems with his left wrist.  On examination, there was a 2.5 cm well healed linear scar across the dorsal surface of the left wrist.  The scar was not tender or adherent.  The Veteran reported pain and numbness on a daily basis.  At the time of the examination, the Veteran did not have pain in the left wrist, but did have numbness and a feeling of electricity into the index, middle, and ring fingers of the left hand.  Grip strength was almost normal, estimated as 3.5 out of 5.  Sensation on monofilament testing was normal.  The Veteran had full range of motion of the left fingers and thumb.  Wrist dorsiflexion was to 60 degrees, with pain from 50 degrees; flexion was to 90 degrees, with pain from 70 degrees; ulnar deviation was to 40 degrees and radial deviation to 30 degrees, with pain in the final 10 degrees of motion.  Repetitive motion had no effect on the level of pain or range of motion.  The diagnosis was service-connected fracture of the left wrist with residuals; ganglion cystectomy, now resolved, and not related to the service-connected condition; and carpal tunnel syndrome, not related to the service-connected condition.

Based on the foregoing, prior to October 6, 2009 the Board finds that an evaluation in excess of 20 percent for residuals, fracture left wrist, is not warranted.  In this regard, the Veteran's left wrist disability was manifested by subjective complaints of pain, tingling, numbness, and weakness, including limited gripping, grasping and lifting, and objective evidence of a positive Tinel's sign and a positive Phalen's test, resulting in no more than moderate incomplete paralysis.

In that regard, prior to October 6, 2009, the symptomatology related to the residuals, fracture left wrist, does not more closely approximate "severe" incomplete paralysis of the median nerve.  The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (2010).

In this case, prior to October 6, 2009, there is no objective medical evidence of loss of reflexes, muscle atrophy, or sensory disturbances.  Indeed, monofilament testing during the June 2007 VA examination showed normal sensation.  At that time, the Veteran had slightly decreased grip strength, but no indication of muscle atrophy.  In addition, the Veteran did not take medication for his pain and other left wrist problems.  Thus, prior to October 6, 2009, there is no objective evidence of organic changes affecting the left wrist.  While the Veteran certainly is competent to report his symptoms and his reports on that score are entitled to a certain level of probative weight, the Board ascribes considerably greater weight to the objective VA examinations of record that failed to show any sensory deficits, atrophy, or other organic changes.

The Board acknowledges the aforementioned June 2007 VA examination report included a positive Tinel's sign and Phalen's test and the record includes multiple statements from the Veteran attesting to subjective weakness, tingling, and numbness in the left wrist.  Additionally, the Board notes that the Veteran reported wearing a brace for the wrist periodically.  However, when viewed in light of the entirety of the evidence, the Board finds that prior to October 6, 2009 the Veteran's left carpal tunnel syndrome more closely approximates "moderate" incomplete paralysis of the median nerve.  In this regard, the record indicates that prior to October 6, 2009 the Veteran suffered from tingling, numbness, and weakness, but there is no objective indication that the Veteran suffered from constant pain that was at times excruciating, muscle atrophy, or diminished sensation.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges that the Veteran reported certain difficulties at work and in his daily life associated with the left wrist disability.  That said, the record indicates that his left wrist problems had been accommodated at work and that work restrictions had altered his job duties such that he no longer was required to perform those duties that had aggravated his left wrist.  With respect to his difficulties with daily activities, while the Board is sympathetic to the Veteran's difficulties, objective testing indicated that even after repetitive motion the Veteran's range of motion was not substantially limited and that pain onset was well beyond the compensable degree of motion.  In essence, the medical evidence establishes that his primary disability of the left wrist stems from pain and his 20 percent disability rating prior to October 6, 2009 contemplates pain on manipulation and use of the left wrist.  Accordingly, even considering the noted functional loss to the Veteran due to painful motion, the Veteran's left wrist disability simply does not warrant a higher rating prior to October 6, 2009.  See DeLuca, 8 Vet. App. 202.

In addition, no higher or alternative rating under a different DC can be applied.  DC 5214 (ankylosis of the wrist) is inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left wrist, albeit with some limitation of motion, so it clearly is not ankylosed.

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, prior to October 6, 2009 the Veteran's observed range of motion of the left wrist would not warrant a compensable rating under DC 5215.  Moreover, as the current rating contemplates limitation of motion, a separate rating for the same symptomatology is not permissible.  See id.  

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  See 38 C.F.R. § 4.71a, DC 5003 (2010).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, the Board acknowledges that there is some evidence of degenerative arthritis of the left wrist, although no definitive diagnosis is of record.  In any case, a separate rating under DC 5003 is not warranted, as such a rating would be for limitation of motion and, as discussed, the current rating contemplates painful motion.  

The Board also has considered whether a higher rating should be assigned under DC 5308.  In that regard, Muscle Group VIII encompasses extension of wrist, fingers and thumb; abduction of thumb.  Muscles arising mainly from external condyle of humerus: extensors of carpus, fingers, and thumb; supinator.  38 C.F.R. § 4.73, DC 5308.  A non-compensable evaluation is assigned for slight residual disability; a 10 percent rating is provided for a moderate residual disability; a 20 percent rating for a moderately severe residual disability; and a 30 percent rating for a severe residual disability.  Id.  However, a muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).  As a separate rating in this case would be for the same functions, a separate rating under DC 5308 is not warranted.

In addition, the Board has considered whether a higher or separate rating would be applicable for the Veteran's left wrist scar.  During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating skin disorders.  See 73 Fed. Reg. 54708 (Sept. 23, 2008) (effective October 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  The revised criteria from October 23, 2008, therefore, are not applicable to the appeal before the Board.  In any case, a rating under the old code is not warranted as the Veteran's scar is well healed, without pain, redness, warmth, swelling, tenderness, keloid formation, adherence, contraction, fixation, ulceration, breakdown, or open areas.

In short, the Veteran is not entitled to a rating greater than 20 percent for his left wrist disability under any neurological, orthopedic, muscular or skin DC.

As noted above, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a rating greater than 20 percent prior to October 6, 2009 for the Veteran's service-connected residuals, fracture left wrist, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes other than the ones discussed above.

From October 6, 2009

Pursuant to the Board's May 2009 remand, the Veteran was afforded another VA examination in October 2009.  The examiner noted review of the claims file and medical records.  The examiner discussed the Veteran's history of left wrist injury and treatment.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, tingling, numbness, and swelling of the left wrist.  On examination, there was evidence of abnormal motion, tenderness, weakness, instability, tenderness, and a 3 cm scar on the dorsum of the left wrist.  On examination, the Veteran had dorsiflexion to 43 degrees, 42 degrees after repetitive motion; palmar flexion to 30 degrees, 42 degrees after repetitive motion; radial deviation 22 degrees, unchanged on repetitive motion; and ulnar deviation to 28 degrees, 22 degrees after repetitive motion.  In addition, the Veteran had tingling in the left radial nerve distribution area with Phalen's test and a positive Tinel's sign.  There also was positive altered sensation to touch on the dorsal surface of the left thumb, suggestive of radial nerve involvement.  EMG was not completed because the Veteran cancelled the appointment.  X-rays of the left wrist were unremarkable.  The diagnosis was bilateral volar intercalated segment instability of wrist ligaments and likely degenerative changes in the 3rd metacarpophalangeal joint of the left hand.  In addition there were significant functional effects, including decreased mobility, decreased dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and pain.  The Veteran had lifting, pushing, and pulling restriction of 10 pounds at work, as well as limitation to 3 hours on the computer keyboard.  There also were severe effects on the Veteran's ability to complete chores and exercise; moderate effects on shopping, recreation, traveling, feeding, bathing, dressing, grooming, and driving; mild effects on toileting; and prevented sports.

The Veteran was afforded an additional VA examination in August 2010.  The examiner noted review of the claims file and medical records.  The examiner discussed the Veteran's history of left wrist injury and treatment.  The Veteran reported pain and numbness in both hands and that his hands would go to sleep at night and with prolonged driving.  He also noted difficulty holding onto objects.  The Veteran stated that he was right-hand dominant.  With respect to symptoms, the Veteran reported pain and decreased speed of joint motion, but denied deformity, giving way, instability, stiffness, weakness, or incoordination.  On examination, the Veteran had dorsiflexion to 80 degrees; palmar flexion to 70 degrees; radial deviation to 20 degrees; and ulnar deviation to 45 degrees.  Range of motion was not further limited by repetitive motion.  There was no joint ankylosis.  In the past year, the Veteran reported less than one week lost from work as a postal expressmail driver due to his wrist problems.  The diagnosis was bilateral wrist fractures.  There also were severe effects on the Veteran's ability to complete chores and exercise; mild effects on chores, shopping, and exercise; no effects on feeding, bathing, dressing, toileting, grooming, and driving; and prevented sports, recreation, and traveling.

In August 2010 the Veteran also received a VA examination specifically for the peripheral nerves.  On examination, reflexes of the left upper extremity were normal.  Sensory examination, however, showed impairment of the median nerve, with normal sensation to vibration, position sense, and light touch, but with decreased sensation in the area of median nerve innervation to pinprick.  With respect to muscle strength testing, the Veteran's strength in left wrist flexion and extension was 5 out of 5, but left finger flexion, finger abduction, and thumb opposition were each 4 out of 5.  Again, the examiner noted that the affected nerve was the median nerve.  In addition, there was no gross atrophy or weakness of grip.  Muscle tone was normal.  The examiner concluded that the Veteran had classic symptoms of median neuropathy, with decreased sensation to pinprick and positive Phalen's.  The examination report also included a December 2009 EMG report, which included normal upper extremity muscle bulk, tone, and power; normal upper extremity reflexes; and positive Tinel's over the left carpal tunnel.  The EMG showed bilateral median neuropathy across the wrists, compatible with moderately severe, left worse than right carpal tunnel syndrome.  The examiner prescribed wrist splints to be worn at night.  Based on the foregoing, the August 2010 VA examiner noted that the Veteran had mild restriction of motion of the left wrist, but that this was a relatively minor problem.  In addition, he had severe bilateral carpal tunnel syndrome, which comprised the bulk of his limitations.  The examiner noted that fractures of the wrist are well known to cause compression of the carpal space that could result in compression of the carpal tunnel.  As such, the examiner opined that it was most likely that the wrist fractures acquired in the service caused the Veteran's carpal tunnel syndrome.

In short, from October 6, 2009 the medical evidence reflects consistent complaints from the Veteran of difficulty holding objects, weakness, numbness and tingling in his left hand and characterization of the severity of his carpal tunnel syndrome by medical professionals as severe.  Objective evidence shows the Veteran has nearly full range of motion of his wrist and fingers with no presence of muscle atrophy or joint abnormality.  EMG testing, however, has confirmed the presence of left-sided carpal tunnel syndrome.  Furthermore, the August 2010 VA examiner characterized these EMG findings as severe.  Thus, the October 2009 VA examination was the first indication of severe left wrist symptomatology, which was confirmed in the December 2009 EMG study.  While the Board acknowledges that a mere depiction of a condition as "severe" by a medical examiner is not dispositive, there also is objective evidence of sensory deficits involving the median nerve, particularly with respect to pinprick testing during the August 2010 VA examination, as well as observed sensory deficits during the October 2009 VA examination.  Thus, unlike prior to October 6, 2009, there is objective evidence of sensory problems associated with the left wrist disability.  As such, resolving all reasonable doubt in favor of the Veteran, the medical evidence does support a finding of "severe" incomplete paralysis of the median nerve, warranting a higher rating to 40 percent from October 6, 2009.

A rating higher than 40 percent under DC 8515 from October 6, 2009 is not warranted.  The Veteran is right hand dominant, so the 40 percent rating for the left wrist is the highest rating available in the absence of complete paralysis of the median nerve.  In this case, there clearly is not complete paralysis of the median nerve or symptomatology approximating complete paralysis.  With respect to the left wrist, the Veteran has slightly decreased range of motion, but has normal muscle tone and bulk, indicating that he has normal or close to normal use of the hand and wrist and that he does, in fact, use the hand and wrist in close to a normal fashion.  While there is some sensory deficit, he has normal sensation to vibration, position sense, and light touch.  Reflexes are normal and muscle strength is between 4 out of 5 and 5 out of 5 for all associated muscle groups.  Moreover, the Veteran does not have any of the symptoms listed above as indications of complete paralysis of the median nerve.  As such, a rating greater than 40 percent under DC 8515 from October 6, 2009 is not warranted.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges that the Veteran reported certain difficulties at work and in his daily life associated with the left wrist disability.  That said, the record indicates that his left wrist problems had been accommodated at work and that work restrictions had altered his job duties such that he no longer was required to perform those duties that had aggravated his left wrist.  With respect to his difficulties with daily activities, while the Board is sympathetic to the Veteran's difficulties, objective testing indicated that even after repetitive motion the Veteran's range of motion was not substantially limited and that pain onset was well beyond the compensable degree of motion.  In essence, the medical evidence establishes that his primary disability of the left wrist stems from pain and his 40 percent disability rating from October 6, 2009 contemplates pain on manipulation and use of the left wrist.  Accordingly, even considering the noted functional loss to the Veteran due to painful motion, the Veteran's left wrist disability simply does not warrant a higher rating from October 6, 2009.  See DeLuca, 8 Vet. App. 202.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In this case, from October 6, 2009 the Veteran's observed range of motion of the left wrist would not warrant a compensable rating under DC 5215.  Moreover, as the current rating contemplates limitation of motion, a separate rating for the same symptomatology is not permissible.  See id.  In addition, as discussed above, a separate rating under DC 5003 (for arthritis) and DC 5308 (for Muscle Group VIII injury) would be for duplicative symptomatology and is not warranted.  As prior to October 6, 2009, the Veteran's scar does not warrant a separate rating as it is well healed, without pain, redness, warmth, swelling, tenderness, keloid formation, adherence, contraction, fixation, ulceration, breakdown, or open areas

In short, the Veteran is not entitled to a rating greater than 40 percent for his left wrist disability under any neurological, orthopedic, muscular or skin DC.

As noted above, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As discussed, the Board finds that a 40 percent rating is warranted from October 6, 2009 for the Veteran's left wrist disability.  However, the Board finds no basis upon which to assign a rating greater than 40 percent from October 6, 2009 for the Veteran's service-connected residuals, fracture left wrist, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes other than the ones discussed above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left wrist disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has pain, numbness, and tingling in the left wrist and fingers.  From October 6, 2009, there is evidence of organic changes, specifically decreased sensation to pinprick.  The current 20 percent rating prior to October 6, 2009 and the 40 percent rating from October 6, 2009 under DCs 5215-8515 are specifically for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to October 6, 2009, entitlement to an increased rating greater than 20 percent for the Veteran's residuals, fracture left wrist, is denied.

From October 6, 2009, entitlement to an increased rating of 40 percent for the Veteran's residuals, fracture left wrist, is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


